Name: 86/382/EEC: Commission Decision of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Denmark for the period 1986 to 1990 forwarded by Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  fisheries
 Date Published: 1986-08-13

 Avis juridique important|31986D038286/382/EEC: Commission Decision of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Denmark for the period 1986 to 1990 forwarded by Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 226 , 13/08/1986 P. 0017*****COMMISSION DECISION of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Denmark for the period 1986 to 1990 forwarded by Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (86/382/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 5 thereof, Whereas Denmark forwarded to the Commission on 1 July 1985 a specific programme concerning the processing and marketing of fish and fish products in Denmark and the latest supplementary background information on the programme on the 7 April 1986; Whereas this programme complies with the provisions of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contributes to the fulfilment of the objectives of the common fisheries policy and it includes the details referred to in Article 3 of that Regulation; Whereas the programme should be consistent with the multiannual guidance programmes for restructuring, modernizing and developing the fishing industry and for developing aquaculture as adopted by the Commission by Decisions 85/279/EEC (3) and 85/280/EEC (4); Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structures and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme concerning the processing or marketing of fish and fish products in Denmark, forwarded by Denmark on 1 July 1985, as last supplemented on 7 April 1986 and the main features of which are set out in Annex I, is hereby approved, subject to the provisions in Annex II. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 23 July 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 157, 15. 6. 1985, p. 6. (4) OJ No L 157, 15. 6. 1985, p. 9. ANNEX I MAIN FEATURES OF THE PROGRAMME IN RESPECT OF THE COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH FISH AND FISH PRODUCTS ARE PROCESSED AND MARKETED, DRAWN UP BY DENMARK PURSUANT TO REGULATION (EEC) No 355/77 1. Purpose of the programme Development of the processing and marketing of fish and fish products (but excluding fish meal and fish oil). 2. Delimitation of the area concerned by the programme The whole of Denmark except Greenland and the Faeroes. 3. Duration of the programme The programme covers the period 1 January 1986 to 31 December 1990. 4. Objectives of the programme The programme aims to build on the achievements of the preceding programme and emphasizes the need for investments concerning: - a continuous rationalization and modernization of the industry, - the introduction of new production methods, - improvement in the quality of the final product and of the raw materials, - more sophisticated production (prepared dishes), rather than the need to create new production capacity which is very much dependent on the supply of raw materials. 5. Priorities The programme does not indicate any priorities as regards the different types of investments envisaged. 6. The estimated investment needs The total amount of investment for the duration of the programme is Dkr 1 000 to Dkr 1 250 million (122 to 155 million ECU) to attain the foreseen objectives. The national aid is scheduled at Dkr 65 to Dkr 70 million (8 to 9 million ECU) attributed in approximately equal annual proportions. The programme does not indicate a breakdown between the various types of investments. Final conclusions 1. The Commission considers that the programme submitted by Denmark as a framework for future Community or national financing schemes, constitutes a suitable basis to facilitate the development of the processing and marketing of fish products. In this connection, the Commission emphasizes the importance of the prospective development of resources and of the consequences and objectives of the multiannual guidance programmes with regard to the fishing fleet and to aquaculture for the future development of the processing and marketing of fish products. 2. Given that the structural measures for the restructuring of the fishing fleet and aquaculture will expire at the end of 1986, the Commission reserves the possibility of reviewing the current programme at a later date in order that the structural measures relating to the fishing fleet and aquaculture foreseen for 1987 and later may be taken into consideration in an appropriate manner in relation to the sector for processing and marketing of fish products. 3. Furthermore, investments in products for human consumption which are not listed in Annex II of the EEC Treaty shall be examined with particular reference to Article 7 of Council Regulation (EEC) No 355/77; these should contain significant amounts of fish. 4. Taking into account the present situation in the Community market for sardines tinned in traditional form, the Commission affirms that in the implementation of the current programmes, no aid should be granted to investments increasing the production capacity of this type of product. 5. The Commission points out that the estimated investment needs contained in this programme do not imply any commitment to financial participation by the Community.